COURT OF APPEALS
                                 EIGHTH DISTRICT OF TEXAS
                                      EL PASO, TEXAS

                                                    §             No. 08-19-00212-CV

  IN THE INTEREST OF                                §                Appeal from the

  A.S.M., A CHILD.                                  §               65th District Court

                                                    §           of El Paso County, Texas

                                                    §               (TC#2004CM737)


                                        JUDGMENT

       The Court has considered this cause on the record and concludes there was error in the

judgment. We therefore modify the judgment of the trial court to reflect that the attorney’s fees

awarded to Appellee be characterized as a judgment debt only, not as additional child support. The

judgment, as modified, is affirmed in all other respects.

       We further order Appellant and his sureties, if any, see TEX. R. APP. P. 43.5., to perform

on the judgment and pay all costs of this appeal, in accordance with the opinion of this Court. This

decision shall be certified below for observance.

       IT IS SO ORDERED THIS 30TH DAY OF JULY, 2021.


                                              JEFF ALLEY, Justice

Before Palafox, J., Alley, J., and Marion, C.J. (Ret.)
Marion, C.J. (Ret.), sitting by assignment